[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ullmann v. Klein, Slip Opinion No. 2020-Ohio-2974.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-2974
            THE STATE EX REL. ULLMANN ET AL. v. KLEIN, CITY ATTY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Ullmann v. Klein, Slip Opinion No.
                                     2020-Ohio-2974.]
Public records—R.C. 149.43—Mootness—Statutory damages—Complaint for writ
        of mandamus dismissed and motion for statutory damages granted—Writ
        denied as moot.
     (No. 2019-0419—Submitted January 28, 2020—Decided May 19, 2020.)
                                       IN MANDAMUS.
                                     _______________
        Per Curiam.
        {¶ 1} In this original action, relator, Victoria E. Ullmann, seeks a writ of
mandamus to compel respondent, Columbus City Attorney Zach Klein, to comply
with two public-records requests she initiated on February 14, 2019. She has named
as additional relators “unknown homeowners who are similarly situated and facing
illegal zoning abatement complaints brought by the city of Columbus.” She also
                             SUPREME COURT OF OHIO




seeks statutory damages and an award of attorney fees. For the following reasons,
we dismiss Ullmann’s mandamus complaint as moot, grant her motion for statutory
damages, and deny her request for attorney fees. We also deny Ullmann’s motions
for in camera review of redacted documents Klein provided her and for oral
argument.
                                  I. Background
       {¶ 2} On February 14, 2019, Ullman sent a public-records request by e-mail
to Columbus Assistant City Attorney Stephen Dunbar in which she asked for copies
of the following records:
(1) documents relating to each case the city of Columbus has filed against single-
    family, owner-occupied structures that are not drug-related;
(2) all interoffice memoranda or policy statements approving the filing of
    enforcement actions against single-family, owner-occupied structures that are
    not drug-related;
(3) position description for the “zone initiative coordinator”;
(4) position description for the “zone clerk”;
(5) all documents demonstrating how the mission statement on the city attorney’s
    website could reasonably be interpreted to include “small amounts of peeling
    paint or rusty gutters,” including social-science studies and urban-policy
    studies and interoffice memoranda or policy statements from the Columbus
    mayor’s office;
(6) all public complaints against “1135 and 1138 Bryden Road”;
(7) all documents demonstrating how public complaints are maintained by the
    zoning department;
(8) all documents showing the procedure for initiating abatement actions;
(9) meeting minutes and schedules for upcoming meetings of the “zoning
    initiative”; and




                                          2
                                  January Term, 2020




(10) all document demonstrating that “you informed Bill Hedrick that I will be
      filing suit against the court and your office.”
       {¶ 3} Ullmann sent another public-records request to Dunbar that same day
asking for copies of the following records relating to her property located at 1135
Bryden Road:
(1) all documents in the city attorney’s office relating to Ullmann’s “hedges and
    [right-of-way] issues that took place within the last 5 years”;
(2) all documents “indicating the city’s right of way in [Ullman’s] yard and how
    long that has existed”; and
(3) all documents “showing the city’s right [of] away claim for all four corners of
    Bryden and Champion and the four corners of Ohio and Bryden.”
       {¶ 4} Ullmann filed this original action on March 22, 2019. Ullmann
sought various writs against respondents Franklin County Municipal Court Judge
Stephanie Mingo, Columbus Mayor Andrew Ginther, and Klein. On August 21,
2019, we dismissed Ullman’s claims against Mingo and Ginther, but we granted an
alternative writ as to Ullmann’s mandamus claim against Klein. Both parties have
submitted evidence and merit briefs, and Ullmann has filed motions for in camera
review of redacted documents Klein provided her and for oral argument.
       {¶ 5} Ullmann concedes that she received from Dunbar documents
responsive to her public-records requests after she filed this original action. Klein
acknowledges that his office did not respond to Ullman’s requests before she filed
this original action, but he has submitted evidence that his office provided Ullman
documents responsive to her requests on May 17 and 31 and June 13, 2019. Klein
has submitted an affidavit in which Columbus Assistant City Attorney Michael R.
Halloran avers that he addressed each of Ullman’s February 14, 2019 records
requests in a May 17, 2019 letter that he sent to Ullman by e-mail. Halloran also
avers that he attached a list of the city’s environmental cases from January 1
through May 16, 2019, to an e-mail he sent to Ullmann on May 31, 2019, and that




                                          3
                            SUPREME COURT OF OHIO




he provided an explanation why portions of the records had been redacted.
Halloran further avers that he sent another e-mail to Ullmann on June 13, 2019, to
which he attached a list of the city’s environmental cases from May 15 through
December 31, 2018, and that he provided an explanation why portions of the
records had been redacted.     Klein has also submitted as evidence copies of
Halloran’s letter and e-mails to Ullman, including the attachments to the e-mails.
                                II. Legal Analysis
                                A. Threshold issue
       {¶ 6} Before we address the merits of Ullmann’s mandamus claim against
Klein, we must address the scope of Ullmann’s original action. As noted above,
the only justiciable claim remaining is Ullmann’s mandamus claim alleging that
Klein failed to respond to her public-records requests.
       {¶ 7} Yet, in her merit brief, Ullmann raises six propositions of law, five of
which are either new claims that she did not assert in her complaint or are efforts
to recast her claims against Mingo and Ginther, which have been dismissed. In
proposition of law Nos. 1 through 5, Ullmann submits a variety of claims against
Klein relating to his enforcement of Columbus ordinances governing public
nuisances, demanding excessive fines in nuisance-abatement actions, filing
receivership complaints without compensation to the affected homeowners,
violating eminent-domain requirements, filing actions under Columbus City Code
4525.11 (which Ullmann claims is unconstitutional), and alleging “attacks on
hundreds of people.”
       {¶ 8} Klein argues that we should not consider the claims that Ullman raises
in proposition of law Nos. 1 through 5 because Ullmann did not include those
claims in her complaint against Klein, she did not obtain leave to amend her
complaint, and Klein has not consented to litigate those claims. Klein contends that
our consideration of those claims would prejudice him because he submitted
evidence relating only to Ullman’s public-records mandamus claim.




                                         4
                                January Term, 2020




       {¶ 9} We find Klein’s arguments on this point persuasive and therefore
decline to consider the claims that Ullman raises in proposition of law Nos. 1
through 5 of her merit brief because she did not raise those claims against Klein in
her complaint. State ex rel. Massie v. Gahanna-Jefferson Pub. Schools Bd. of Edn.,
76 Ohio St. 3d 584, 589, 669 N.E.2d 839 (1996) (refusing to consider the merits of
an “improperly raised claim,” i.e., one that was not raised in the complaint or
motion to amend the complaint).
                         B. Mandamus claim against Klein
       {¶ 10} In proposition of law No. 6, Ullmann contends that regardless of
Klein’s late production of public records responsive to her requests, she is still
entitled to a writ of mandamus to compel Klein to produce unredacted documents.
       {¶ 11} “Mandamus is the appropriate remedy to compel compliance with
R.C. 149.43, Ohio’s Public Records Act.” State ex rel. Physicians Commt. for
Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St. 3d 288,
2006-Ohio-903, 843 N.E.2d 174, ¶ 6; R.C. 149.43(C)(1). Although we liberally
construe the Public Records Act in favor of access to public records, Ullmann “must
still establish entitlement to the requested extraordinary relief by clear and
convincing evidence.” State ex rel. McCaffrey v. Mahoning Cty. Prosecutor’s
Office, 133 Ohio St. 3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶ 16. Clear and
convincing evidence is “that measure or degree of proof which is more than a mere
‘preponderance of the evidence,’ but not to the extent of such certainty as is
required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in
the mind of the trier of facts a firm belief or conviction as to the facts sought to be
established.”   Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954),
paragraph three of the syllabus. Unlike in other mandamus cases, relators in public-
records mandamus cases are not required to establish the lack of an adequate
remedy in the ordinary course of law. State ex rel. Data Trace Information Servs.,




                                          5
                             SUPREME COURT OF OHIO




L.L.C. v. Cuyahoga Cty. Fiscal Officer, 131 Ohio St. 3d 255, 2012-Ohio-753, 963
N.E.2d 1288, ¶ 25.
       {¶ 12} In her merit brief, Ullmann states that she “has finally gotten lots of
the documents” she requested from Klein. A public office may produce the
requested records prior to the court’s decision, which generally renders a claim
involving the failure to produce records moot. State ex rel. Striker v. Smith, 129
Ohio St. 3d 168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 18-22. Ullmann does not
indicate whether there are additional records she believes would be responsive to
her requests nor does she identify any specific records she believes were not
disclosed.   Rather, she merely asserts that she needs unredacted records “to
ascertain the status of each case and whether they fall under R.C. 3767.41(A).”
Because Ullmann fails to identify what public records responsive to her requests
remain undisclosed or show that the documents Klein provided were unlawfully
redacted (as we determine below, they were not unlawfully redacted), she is not
entitled to a writ of mandamus. We dismiss her complaint against Klein as moot.
                         C. Motion for statutory damages
       {¶ 13} Klein concedes that Ullmann is entitled to an award of statutory
damages in the maximum amount of $1,000. Statutory damages are available to a
public-records requester who proves by clear and convincing evidence that he or
she transmitted to the public office a written request for documents by “hand
delivery, electronic submission, or certified mail.” R.C. 149.43(C)(2); State ex rel.
Hogan Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr., 156 Ohio St. 3d 56, 2018-
Ohio-5133, 123 N.E.3d 928, ¶ 35, fn.1 (noting that R.C. 149.43(C)(2) was amended
to allow public-records requests delivered by “electronic submission” to qualify for
statutory damages).
       {¶ 14} Ullmann’s evidence demonstrates that she sent her records requests
to Klein’s office by e-mail. Ullmann complied with the service requirement of R.C.
149.43(C)(2), and Klein has conceded that she is entitled to the maximum $1,000




                                         6
                                 January Term, 2020




in statutory damages. Thus, we award Ullmann statutory damages in the amount
of $1,000.
                             D. Request for attorney fees
        {¶ 15} Ullmann has also requested in her complaint an award of attorney
fees “to the extent that she benefits the class of citizens affected by illegal abatement
actions.” Ullmann is a licensed Ohio attorney, but regardless of that fact, she filed
this original action on her own behalf and as such is considered a pro se litigant.
Pro se litigants are not entitled to attorney fees. State ex rel. Yant v. Conrad, 74
Ohio St. 3d 681, 684, 660 N.E.2d 1211 (1996). Moreover, to the extent that Ullman
asks for attorney fees if she benefits a class of citizens, she has not done so. We
therefore deny Ullmann’s request for attorney fees.
                           E. Motion for in camera review
        {¶ 16} In Ullman’s motion for in camera review, she asks us to order Klein
to produce unredacted copies of “the list of civil cases * * * on page 4 and 115 of
[Klein’s] evidence and Exhibit 1 and 2 of [Ullmann’s] evidence for inspection by
this court.” The records Ullmann seeks to have this court review in camera have
been identified by Klein as “Environmental Cases Received (May 15-December
31, 2018)” and “Environmental Cases Received (January 1-May 16, 2019).”
        {¶ 17} Klein redacted “the status column of the case lists [because they]
contain notes, communication with clients, case status, and other information
regarding the case documented by employees of the City Attorney’s Office.”
Dunbar avers in his affidavit that “[t]he Status field on the database is used
internally by attorneys, paralegals, law clerks, or administrative assistants to
document notes, communication with clients, case status, or other information
regarding the case.” He further avers that “[t]he information within the Status field
is used solely within the Zone Initiative Section in preparation for or during the
pendency of a civil action.”




                                           7
                             SUPREME COURT OF OHIO




       {¶ 18} “Exceptions to the Public Records Act ‘must be strictly construed
against the public-records custodian, and a records custodian bears the burden of
establishing the applicability of an exception.’ ” State ex rel. Rogers v. Dept. of
Rehab. & Corr., 155 Ohio St. 3d 545, 2018-Ohio-5111, 122 N.E.3d 1208, ¶ 7,
quoting State ex rel. Physicians Commt. for Responsible Medicine, 108 Ohio St. 3d
288, 2006-Ohio-903, 843 N.E.2d 174, at ¶ 28. R.C. 149.43(A)(4) defines “trial
preparation record” as “any record that contains information that is specifically
compiled in reasonable anticipation of, or in defense of, a civil or criminal action
or proceeding, including the independent thought processes and personal trial
preparation of an attorney.”     Records exempted from disclosure under R.C.
149.43(A)(4) include “attorney notes of trial proceedings * * * and legal research
conducted by the law department” as long as the records were “specifically
compiled in reasonable anticipation of, or in defense of” civil actions. See State ex
rel. Nix v. Cleveland, 83 Ohio St. 3d 379, 384-385, 700 N.E.2d 12 (1998).
       {¶ 19} Ullmann disputes Klein’s assertion that he redacted only the portion
of the records that qualify as trial-preparation records and contends that the reasons
that Klein gave for the redactions “do not justify wholesale redaction.” She
“seriously doubt[s] if the redacted portions are in fact legitimate work product.”
According to Ullman, the source of her doubt is her “constant” work with Franklin
County assistant prosecuting attorneys who “make notes on their files of status all
the time.” Ullmann posits that the redacted information contained in the status
column of the case lists Klein provided her is “likely to some extent similar” to the
status notes she has observed while working with assistant prosecuting attorneys,
which is “generally information such as whether the case was continued and for
what reason or if some agreement for discovery was made with counsel.”
       {¶ 20} Ullmann’s contentions are mere speculation and do not support a
decision by this court to conduct an in camera review of the redacted documents
Klein provided her. In camera review is unnecessary when the basis of the request




                                          8
                               January Term, 2020




for review is speculation, rather than sufficient, credible evidence. Nix at 384.
Ullmann offers no credible evidence to overcome Klein’s reasonable assertion that
he redacted only the portion of the records that are excepted from disclosure under
R.C. 149.43(A)(4) as trial-preparation records. We deny Ullmann’s motion for in
camera review.
                           F. Motion for oral argument
       {¶ 21} Ullmann has also filed a motion for oral argument, which Klein
opposes.   We have discretion to grant oral argument, and in exercising that
discretion we consider whether the case involves a matter of great public
importance, complex issues of law or fact, a substantial constitutional issue, or a
conflict among Ohio’s courts of appeals. State ex rel. Davis v. Pub. Emps.
Retirement Bd., 111 Ohio St. 3d 118, 2006-Ohio-5339, 855 N.E.2d 444, ¶ 15
(decided under prior version of the Rules of Practice).
       {¶ 22} Ullmann argues that oral argument is necessary in this case because
“[t]he issues set forth in [her] merit brief regarding Home Rule and other statutory
and constitutional issues justify” oral argument. But oral argument is not warranted
in this case for several reasons. Because Ullmann’s only remaining claim is her
public-records mandamus claim against Klein, there are no constitutional or home-
rule issues for us to consider. To the contrary, Ullmann’s public-records claim is
uncomplicated, the relevant facts are undisputed, and we decide this case based on
existing precedents without breaking new legal ground. Moreover, Ullmann has
not identified a conflict among Ohio’s courts of appeals relating to her public-
records claim. We deny Ullman’s request for oral argument.
                                 III. Conclusion
       {¶ 23} We dismiss Ullmann’s mandamus complaint against Klein as moot
and deny her requests for attorney fees, in camera review of redacted documents
Klein provided her, and oral argument. However, because Klein failed to timely




                                         9
                             SUPREME COURT OF OHIO




produce records responsive to Ullman’s public-records requests, we award
statutory damages to Ullmann under R.C. 149.43(C)(2) in the amount of $1,000.
                                                                 Writ denied as moot
                                          and motion for statutory damages granted.
       O’CONNOR, C.J., and FRENCH, DONNELLY, and STEWART, JJ., concur.
       KENNEDY, J., concurs in part and dissents in part, with an opinion joined by
FISCHER and DEWINE, JJ.
                                _________________
       KENNEDY, J., concurring in part and dissenting in part.
       {¶ 24} I agree with the majority’s decision that relator, Victoria E. Ullman,
is entitled to statutory damages in the amount of $1,000 and that she is not entitled
to an award of attorney fees. I dissent, however, from the majority’s decision to
deny Ullman’s request for an in camera review of the material redacted from
records respondent, Columbus City Attorney Zach Klein, produced and from the
majority’s decision to dismiss the complaint for a writ of mandamus against Klein
as moot. Because I would order Klein to submit an unredacted copy of the records
for an in camera review and would withhold ruling on the mandamus claim until
after that review is complete, I concur in part and dissent in part.
       {¶ 25} Klein produced records Ullman requested from a database that tracks
civil cases filed by the city in the Environmental Division of the Franklin County
Municipal Court. The records indicate the date a case was received, the property
address, the party name or case number (if one exists), and the status of the case.
Prior to releasing the records, Klein redacted the material in the status column for
every case. According to the affidavit of Columbus Assistant City Attorney
Stephen Dunbar, “[t]he Status field on the database is used internally by attorneys,
paralegals, law clerks, or administrative assistants to document notes,
communication with clients, case status, or other information regarding the case.”




                                          10
                                January Term, 2020




He avers that “[t]he information within the Status field is used solely within the
Zone Initiative Section in preparation for or during the pendency of a civil action.”
       {¶ 26} Ullman asks this court to conduct an in camera review of the material
redacted from the records Klein produced to determine whether the redactions are
in fact trial-preparation records that are exempt from disclosure pursuant to R.C.
149.43(A)(1)(g) and (A)(4). The majority dismisses Ullman’s request as supported
only by her “speculation,” and it relies on our decision in State ex rel. Nix v.
Cleveland, 83 Ohio St. 3d 379, 384, 700 N.E.2d 12 (1998), for the proposition that
“[a]n in camera review is unnecessary when the basis of the request for review is
speculation, rather than sufficient, credible evidence.” Majority opinion at ¶ 20.
However, the majority takes Nix out of context, and that decision does not support
the majority’s shifting the burden to Ullman to disprove that the trial-preparation-
records exception applies.
       {¶ 27} In Nix, the city of Cleveland withheld the release of records on the
basis that the requested records were not public records pursuant to the Public
Records Act’s exception for records that are prohibited from being released by state
or federal law. Id. at 383. This court noted that the attorney-client privilege is a
state law prohibiting release of the requested records, and we agreed that “[t]he
attorney notes of conversations between Cleveland Law Department attorneys and
city employees named in relators’ wiretapping litigation are thus privileged, as are
those employees’ requests to the law department for representation.” Id.
       {¶ 28} The decision in Nix suggests that the requesters sought an in camera
review, asserting that the records were not privileged because the attorney-client
communications were made for the purpose of committing or continuing a crime or
fraud. Id. We recognized that the requesters bore the burden of going forward with
evidence to show that the crime-fraud exception applied, stating, “A party invoking
the crime-fraud exception must demonstrate that there is a factual basis for a
showing of probable cause to believe that a crime or fraud has been committed and




                                         11
                             SUPREME COURT OF OHIO




that the communications were in furtherance of the crime or fraud.” Id. at 384. We
concluded that an in camera review was unnecessary, however, because the
requesters had “failed to introduce sufficient, credible evidence to overcome the
attorney-client privilege based on the crime-fraud exception” and instead had relied
on “belief and speculation.” Id. at 384.
       {¶ 29} The majority overlooks the fact that Klein carries the burden at this
stage of the proceeding to establish that the material redacted from the requested
records falls within the disclosure exemption for trial-preparation records under
R.C. 149.43(A)(1)(g) and (A)(4). See State ex rel. Cincinnati Enquirer v. Jones-
Kelley, 118 Ohio St. 3d 81, 2008-Ohio-1770, 886 N.E.2d 206, ¶ 10 (“A custodian
does not meet this burden if it has not proven that the requested records fall squarely
within the exception”). Ullman has no burden of going forward with evidence to
disprove that the exemption applies. After all, she would have to see the records to
prove to this court that the material redacted was not exempt from disclosure. In
the past, this court has declined “to require the disclosure of the subject records in
discovery to permit relator to contest the applicability of a claimed exception.”
State ex rel. Lanham v. DeWine, 135 Ohio St. 3d 191, 2013-Ohio-199, 985 N.E.2d
467, ¶ 23.
       {¶ 30} Rather,“[t]his court ‘has consistently required an in camera
inspection of records before determining whether the records are excepted from
disclosure’ pursuant to the Public Records Act.’ ” Salemi v. Cleveland Metroparks,
145 Ohio St. 3d 408, 2016-Ohio-1192, 49 N.E.3d 1296, ¶ 33, quoting Lanham at
¶ 22. As the Lanham court explained, “ ‘[w]hen a governmental body asserts that
public records are excepted from disclosure and such assertion is challenged, the
court must make an individualized scrutiny of the records in question.’ ” (Emphasis
added.) Lanham at ¶ 22, quoting State ex rel. Natl. Broadcasting Co. v. Cleveland,
38 Ohio St. 3d 79, 526 N.E.2d 786 (1988), paragraph four of the syllabus. “[I]t is
the function of the courts to analyze the information to determine whether it is




                                           12
                                 January Term, 2020




exempt from disclosure.” State ex rel. Dispatch Printing Co. v. Columbus, 90 Ohio
St.3d 39, 41, 734 N.E.2d 797 (2000).
       {¶ 31} Here, Ullman asserts that Klein has redacted information that is not
exempt from disclosure as trial-preparation records under R.C. 149.43(A)(1)(g) and
(A)(4). The only way to determine whether Klein properly redacted the documents
is for this court to conduct an in camera review and resolve that dispute. Otherwise,
how would the people ever be able to present “sufficient, credible evidence,”
majority opinion at ¶ 20, that the material redacted from a public record is in fact
subject to disclosure when the person responsible for maintaining the record denies
the requester’s right to access it? And if Ohio’s courts refuse to conduct an in
camera review in this situation, how would the people ever know that the records
custodian properly redacted the record?
       {¶ 32} The majority’s decision today to deny Ullman’s motion for an in
camera review is based on its misunderstanding of our decision in Nix, and the
result of that misunderstanding is to improperly shift to the requester the burden to
disprove the applicability of an exemption from disclosure.
       {¶ 33} I therefore dissent from the majority’s decision to deny Ullman’s
request for an in camera review and its dismissal of her mandamus action as moot.
Rather than rely on Klein’s statement that the redacted material is exempt from
disclosure as trial-preparation records, I would order Klein to submit an unredacted
copy of the records for an in camera review. For this reason, I would withhold
ruling on Ullman’s mandamus claim until after an in camera review is conducted.
Accordingly, I concur in part and dissent in part from the court’s judgment.
       FISCHER and DEWINE, JJ., concur in the foregoing opinion.
                                 _________________
       Victoria E. Ullmann, pro se.
       Zach Klein, Columbus City Attorney, and Michael R. Halloran, Assistant
City Attorney, for respondent.




                                          13
SUPREME COURT OF OHIO




 _________________




         14